    May 21, 2021

    9,$(&) EMAIL
                                                  MEMO ENDORSED
    The Honorable Katherine Polk Failla
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, New York 10007

    Re:    United States v. KRwan Poole,
           1:20-cr-0003-KPF


    Dear Judge Failla:
    On behalf of the defendant KRwan Poole the 'efense writes, with the consent ofthe
    Government, to respectfully request that the sentencing hearing in this matter,
    currently scheduled for June 4, 2021, be adjourned until August 25, 2021, at 3:00 p.m.


    Respectfully submitted.
    ______/S/__________
    Alain V. Massena, Esq.


    Cc: The Government (by email)
Application GRANTED. Sentencing is ADJOURNED until August 25, 2021,
at 3:00 p.m. The defense sentencing submission shall be filed on or
before August 11, 2021, and the Government's submission shall be filed
on or before August 18, 2021.
                                              SO ORDERED.


Dated:    May 21, 2021
          New York, New York
                                              HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE
